United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.F., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-864
Issued: July 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 8, 2007 appellant timely appealed the October 16, 2006 merit decision of
the Office of Workers’ Compensation Programs, which affirmed a schedule award for permanent
impairment of the upper extremities. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board
has jurisdiction over the merits of the schedule award.
ISSUE
The issue is whether appellant has greater than 2 percent impairment of the left upper
extremity and greater than 13 percent impairment of the right upper extremity.
FACTUAL HISTORY
Appellant, a 55-year-old mail processor/flat sorter machine operator, has an accepted
occupational disease claim for bilateral shoulder tendinitis, lumbosacral strain and right thumb
strain, which occurred on or about October 14, 2001. On December 3, 2003 the Office granted a

schedule award for 30 percent impairment of the right thumb.1 The award covered a period of
22.5 weeks from July 17 to December 21, 2003.
On September 17, 2004 appellant, with the assistance of counsel, filed a request for
reconsideration. The request was accompanied by an August 9, 2004 impairment rating from
Dr. David Weiss, a Board-certified osteopath, who diagnosed cumulative and repetitive trauma
disorder, bilateral shoulder acromioclavicular arthropathy, carpometacarpal (CMC) arthropathy
of the right thumb, low grade CMC arthropathy of the left thumb and bilateral median nerve
dysfunction by history. He found a 23 percent impairment of the left upper extremity based
upon a combination of impairments, including left shoulder loss of range of motion (2 percent),
left thumb motor strength deficit, abduction (18 percent ) and pain (3 percent). With respect to
the right upper extremity, he found an overall impairment of 37 percent. This included
impairment due to pain (3 percent), right thumb motor strength deficit, abduction (18 percent)
and right pinch key strength deficit (20 percent).
The Office referred the claim to its medical adviser, Dr. Arnold T. Berman, a Boardcertified orthopedic surgeon, who concurred with Dr. Weiss’ finding of two percent left upper
extremity impairment due to loss of range of motion in the shoulder.2 With respect to the right
upper extremity, Dr. Berman disagreed with Dr. Weiss’ assignment of 18 percent impairment for
right thumb motor strength deficit. He explained that there was no basis for an award for
neurological deficit because there was no evidence of carpal tunnel syndrome or median nerve
deficit. Dr. Berman found that appellant had a loss of function of the right thumb basilar joint as
previously determined by Dr. Mandel in July 2003. The 30 percent impairment of the right
thumb represented 11 percent impairment of the right upper extremity. Dr. Berman also
recommended that appellant receive an additional 2 percent impairment for pain, for a total right
upper extremity impairment of 13 percent.
By decision dated February 7, 2006, the Office granted a schedule award for two percent
impairment of the left upper extremity. Appellant also received an additional two percent
impairment of the right upper extremity. The award covered a period of 12.48 weeks from
December 22, 2003 to March 18, 2004.3
Appellant requested a hearing, which was held on July 13, 2006. At the hearing, his
counsel challenged the December 3, 2003 schedule award. Counsel argued that instead of
granting 30 percent impairment of the right thumb (22.5 weeks), appellant should have been
awarded 11 percent impairment of the right upper extremity impairment (34.32 weeks). She
claimed that appellant was entitled to at least an additional 11.82 weeks of compensation.
1

The December 3, 2003 schedule award was based on the July 17, 2003 examination and findings of
Dr. Richard Mandel, a Board-certified orthopedic surgeon and Office referral physician.
2

Dr. Berman did not specifically comment on the upper extremity impairment Dr. Weiss attributed to appellant’s
left thumb/hand/wrist impairment. The Office had not accepted that appellant injured his left thumb/hand/wrist in
the performance of duty on or about October 14, 2001 and Dr. Weiss did not identify the left thumb/hand/wrist
impairment as a preexisting condition.
3

Although the February 7, 2006 decision indicated that appellant would be compensated at the basic rate of 66⅔
percent, the Office actually paid appellant at the augmented rate of 75 percent due to his dependent spouse.

2

Counsel also argued that the Office should have based the February 7, 2006 schedule award on
Dr. Weiss’ August 9, 2004 impairment rating.4
In a decision dated October 16, 2006, the hearing representative affirmed the Office’s
February 7, 2006 schedule award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act set forth the number of weeks
of compensation to be paid for the permanent loss of use of specified members, functions and
organs of the body.5 The Act, however, does not specify the manner by which the percentage
loss of a member, function or organ shall be determined. To ensure consistent results and equal
justice under the law, good administrative practice requires the use of uniform standards
applicable to all claimants. The implementing regulations have adopted the American Medical
Association, Guides to the Evaluation of Permanent Impairment as the appropriate standard for
evaluating schedule losses.6 Effective February 1, 2001, schedule awards are determined in
accordance with the A.M.A., Guides (5th ed. 2001).7
ANALYSIS
As a preliminary matter, the Board notes that hearing representative’s October 16, 2006
decision erroneously indicated that appellant’s accepted conditions included bilateral carpal
tunnel syndrome. On February 21, 2002 the Office mistakenly advised appellant that his claim
had been accepted for bilateral carpal tunnel syndrome and that the surgery recommended by
Dr. Corder had been approved. However, appellant’s October 27, 2001 claim did not identify
carpal tunnel syndrome as one of the claimed conditions and the record does not include a
surgical request or recommendation from a Dr. Corder. The employing establishment brought
this error to the Office’s attention and on February 26, 2002, the Office wrote appellant
explaining that the February 12, 2002 acceptance letter should be disregarded. The Office stated
that the prior letter was intended for a totally different injured worker whose case number was
similar to appellant’s case number. In a separate letter, also dated February 26, 2002, the Office
informed appellant that his claim was accepted for right thumb strain, lumbosacral strain and
bilateral shoulder tendinitis. By letter dated October 13, 2004, the Office similarly advised
appellant’s counsel that carpal tunnel syndrome was not an accepted condition. Accordingly, the
Office hearing representative erred in identifying bilateral carpal tunnel syndrome as an accepted
condition.

4

At the July 13, 2006 hearing, counsel did not challenge the Office’s award of 2 percent impairment of the left
upper extremity.
5

For a total, or 100 percent loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1) (2000).
6

20 C.F.R. § 10.404 (2006).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

3

As to the extent of appellant’s upper extremity permanent impairment, the Board finds
that the case is not in posture for decision. With respect to appellant’s right upper extremity
impairment, the Office erred in determining the percentage the current award should be offset by
the prior award dated December 3, 2003.8 Dr. Berman found a current right upper extremity
impairment of 13 percent; 11 percent of which he attributed to loss of function of the right thumb
basilar joint. As appellant previously received a schedule award for impairment of the right
thumb basilar joint, the Office reduced the February 7, 2006 award to two percent (6.24 weeks)
for the right upper extremity. The Office ostensibly based its reduction on the belief that
appellant previously received a schedule award for 11 percent impairment of the right upper
extremity. However, as counsel correctly noted at the July 13, 2006 hearing, appellant was only
awarded 30 percent impairment of the right thumb, which corresponded to 22.5 weeks’
compensation.9 In contrast, 11 percent impairment of the right upper extremity entitles a
claimant to 34.32 weeks’ compensation10 and a 13 percent impairment of the right upper
extremity corresponds to 40.56 weeks’ compensation. Appellant received a total of 28.74
weeks’ compensation for impairment attributable to his right upper extremity. Although counsel
raised the offset issue at the July 13, 2006 hearing, the Office hearing representative did not
address it in her October 16, 2006 decision. Accordingly, the Office erred in calculating the
amount of offset.
The February 7, 2006 schedule award, which the hearing representative affirmed on
October 16, 2006, is also deficient in that Dr. Berman, whose finding the Office relied upon,
failed to explain why appellant should receive an additional two percent impairment for pain.
Dr. Weiss assigned three percent impairment due to pain and Dr. Berman reduced it to two
percent. Both physicians cited Figure 18-1, A.M.A., Guides 574, as support for assigning
additional impairment due to pain. But neither physician offered a clear explanation as to why
the additional pain rating was justified. The A.M.A., Guides limit the circumstances under
which a pain-related impairment may be assessed under Chapter 18. If an impairment can be
adequately rated on the basis of the body and organ impairment systems given in other chapters
of the A.M.A., Guides, such as Chapters 13, 16 and 17, then pain-related impairments should not
be assessed using Chapter 18.11 The A.M.A., Guides provide for an incremental adjustment of
up to three percent for pain when the conventional rating system does not adequately encompass
the burden of the individuals condition. Where the pain-related impairment appears to increase
the burden of the individual’s condition “slightly,” the physician can increase the percentage
found under the conventional rating system by up to three percent.12
8

Any previous impairment to the member under consideration is included in calculating the percentage of loss
except when the prior impairment is due to a previous work-related injury, in which case the percentage already paid
is subtracted from the total percentage of impairment. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards & Permanent Disability Claims, Chapter 2.808.7(a)(2) (November 1998).
9

For a total or 100 percent loss of use of a thumb, an employee shall receive 75 weeks’ compensation. 5 U.S.C.
§ 8107(c)(6) (30 percent multiplied by 75 weeks’s compensation = 22.5 weeks).
10

See 5 U.S.C. § 8107(c)(1) (11 percent multiplied by 312 weeks’s compensation = 34.32 weeks).

11

A.M.A., Guides 571, section 18.3b.

12

A.M.A., Guides 573, section 18.3d; A.M.A., Guides 574, Figure 18-1.

4

Because neither Dr. Weiss nor Dr. Berman explained why the conventional impairment
rating provided under Chapter 16 was ostensibly inadequate, an additional two percent
impairment for pain is unjustified in the instant case.13 The Office medical adviser did not
explain why he reduced Dr. Weiss’ pain assessment from three percent to two percent.
Dr. Berman also failed to explain why he disagreed with Dr. Weiss’ assignment of 20 percent
upper extremity impairment for right pinch key strength deficit. In light of the noted deficiencies
in the Office medical adviser’s impairment rating, the case is remanded to the Office for further
medical development, followed by a de novo decision regarding appellant’s entitlement to a
schedule award.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 16, 2006 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: July 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees, Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

See Mark A. Holloway, 55 ECAB 321, 326 (2004); Philip A. Norulak, 55 ECAB 690, 696 (2004).

5

